PER CURIAM.
As the attorney assigned by us on March 25, 1957 has examined the transcript of the testimony at the trial and given the matter as a whole careful consideration and reports that he can find no merit whatever in the appeal and wishes to be relieved, we accede to his request.
Appellant’s application for the assignment of new counsel is denied. United States ex rel. Tierney v. Richmond, 2 Cir, 245 F.2d 222.
Appellant’s motion for an extension of time within which to file a brief and appendix pro se is granted and he may file same at any time on or before September 1, 1957.